DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerving et al, US 20140175062 [Gerving].
Regarding claim 1,  Gerving  discloses (figs.1-8) a double-pole circuit breaker, comprising a case (3), a first-pole conductive assembly (24) and a second-pole conductive assembly (25), where the first-pole conductive assembly (24) is disposed and extended in the case (3) and is provided with a first inlet wire terminal (17) and a first outlet wire terminal (27), the second-pole conductive assembly (25) is disposed and extended in the case (3) and is provided with a second inlet wire terminal (25) and a second outlet wire terminal (26), the first-pole conductive assembly (24) is provided with a first contact mechanism (28), the second-pole conductive assembly (25) is provided with a second contact mechanism (labeled in fig.2, below); and
the first outlet wire terminal (27) comprises a first outlet terminal seat (labeled in fig.2, below), the second outlet wire terminal (26) comprises a second outlet terminal seat (labeled in fig.2, below), the first outlet terminal seat (labeled in fig.2, below) and the second outlet terminal seat (labeled in fig.2, below) are arranged side by side and spaced in a lateral direction, and are exposed a first side (10) of the case (3), the first outlet terminal seat (labeled in fig.2, below) and the second outlet terminal seat (labeled in fig.2, below) are extended in a longitudinal direction, the first contact mechanism (28) and the second contact mechanism (labeled in fig.2, below) are laterally arranged in the case (3) in parallel, and are disposed in a span between the first outlet wire terminal (27) and the second outlet wire terminal (26).
Gerving discloses the claimed invention except where the first-pole conductive assembly and the second-pole conductive assembly crossed each other. It would have been obvious matter of design choice to make the first-pole conductive assembly and the second-pole conductive assembly not cross each other, since applicant has not disclosed that crossing of each assembly solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the first-pole conductive assembly and the second-pole conductive assembly not cross each other.

    PNG
    media_image1.png
    249
    518
    media_image1.png
    Greyscale

Regarding claim 2, Gerving further discloses where the first contact mechanism (28) and the second contact mechanism (labeled in fig.2, above) respectively have a first moving trace (labeled in fig.2, above)  and a second moving trace (labeled in fig.2, above), an extension direction of the first outlet terminal seat (labeled in fig.2, above) and an extension direction of the second outlet terminal seat (labeled in fig.2, above) are both perpendicular to movement planes where the first moving trace (labeled in fig.2, above) and the second moving trace (labeled in fig.2, above) are located.
Regarding claim 3, Gerving further discloses where the first inlet wire terminal (24) comprises a first inlet terminal seat (labeled in fig.2, above), the second inlet wire terminal (25) comprises a second inlet terminal seat (labeled in fig.2, above), the first inlet terminal seat (labeled in fig.2, above) and the second inlet terminal seat (labeled in fig.2, above) are arranged side by side and spaced in the lateral direction, and are exposed a second side (9) of the case (3), the second side (9) is opposite to the first side (10).
Regarding claim 9, Garving further discloses where the first outlet terminal seat (labeled in fig.2, above) is located at a right side of the second outlet terminal seat (labeled in fig.2, above) in the lateral direction, and the first inlet wire terminal (17) and the second inlet wire terminal (16) are respectively arranged at a left side and a right side (see fig.1) of the case (3) in the lateral direction.
Regarding claim 13, Gerving further discloses an operating mechanism (39) installed laterally on the first contact mechanism (28) or the second contact mechanism (labeled in fig.2, above) and configured to control the closing and opening of the first contact mechanism (28) or the second contact mechanism (labeled in fig.2, above), so that the first contact mechanism (28) and the second contact mechanism (labeled in fig.2, above) are moved synchronously [para.0047].
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerving in view of Etscheidt et al, US 6437268 [Etscheidt].
Regarding 14, Gerving fails to explicitly disclose comprising: a nut frame, a screw, a copper bar and a bracket, wherein the screw is screwed on the nut frame and is enable to be rotated to inserted into the nut frame, one end of the nut frame to which the screw is screwed is an upper end, and another end away from the upper end is a lower end; the lower end of the nut frame is supported on the bracket, the nut frame is provided with a socket, the copper bar is provided with a protruding post matching a shape of the socket, the copper bar is inserted into the nut frame, the lower end of the nut frame is located between the bracket and the copper bar, and the protruding post is inserted into the socket, so that the nut frame is limited.
Etscheidt discloses (figs.1-4) a nut frame (20), a screw (implicitly disclose), a copper bar (30) and a bracket (40), where the screw (implicitly disclose),  is screwed on the nut frame (20) and is enable to be rotated to inserted into the nut frame (20), one end of the nut frame (20) to which the screw (implicitly disclose),  is screwed is an upper end, and another end away from the upper end is a lower end; the lower end of the nut frame (20) is supported on the bracket (40), the nut frame (20) is provided with a socket (22), the copper bar (30) is provided with a protruding post (32) matching a shape of the socket (22), the copper bar (30) is inserted into the nut frame (20), the lower end of the nut frame (20) is located between the bracket (40) and the copper bar (30), and the protruding post (32)is inserted into the socket (22), so that the nut frame (20) is limited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit breaker of Graving with the teaching of Etscheidt, thereby providing terminal connectors which allow for simple and easy attachment of wire connection to power source and the load to the circuit breaker.
Regarding claim 17, Etscheidt further discloses, where the copper bar (30) is defined with a slot at a position facing the screw column directly; the slot is a through hole, and a center of the slot is coincided with a center of the protruding post (32).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gerving and Etscheidt and further in view of Robins, US 4207449.
Regarding claim 18, Graving and Etscheidt disclose the claimed invention, but silent on an annular groove is formed on an end surface of the screw facing the copper bar; one end portion of the screw facing the copper bar is in a tapered shape that is gradually contracted.
Robins discloses (figs.1-3) an annular groove formed on an end surface of a  screw (33) facing a copper bar (30); one end portion of the screw (33) facing the copper bar (30) is in a tapered shape that is gradually contracted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the circuit breaker of Graving with the teaching of Robins, thereby providing a clamping screw with a recess in the head to engageable with screwdriver to secure power or load wires to the circuit breaker.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gerving in view of Willis, US 7005590.
Regarding claim 20,  Gerving  discloses (figs.1-8) a double-pole circuit breaker, comprising a case (3), a first-pole conductive assembly (24) and a second-pole conductive assembly (25), where the first-pole conductive assembly (24) is disposed and extended in the case (3) and is provided with a first inlet wire terminal (17) and a first outlet wire terminal (27), the second-pole conductive assembly (25) is disposed and extended in the case (3) and is provided with a second inlet wire terminal (25) and a second outlet wire terminal (26), the first-pole conductive assembly (24) is provided with a first contact mechanism (28), the second-pole conductive assembly (25) is provided with a second contact mechanism (labeled in fig.2, below); and
the first outlet wire terminal (27) comprises a first outlet terminal seat (labeled in fig.2, below), the second outlet wire terminal (26) comprises a second outlet terminal seat (labeled in fig.2, below), the first outlet terminal seat (labeled in fig.2, below) and the second outlet terminal seat (labeled in fig.2, below) are arranged side by side and spaced in a lateral direction, and are exposed a first side (10) of the case (3), the first outlet terminal seat (labeled in fig.2, below) and the second outlet terminal seat (labeled in fig.2, below) are extended in a longitudinal direction, the first contact mechanism (28) and the second contact mechanism (labeled in fig.2, below) are laterally arranged in the case (3) in parallel, and are disposed in a span between the first outlet wire terminal (27) and the second outlet wire terminal (26).
Gerving discloses the claimed invention except a distribution box provided at an inlet end of the distribution box; and wherein the first-pole conductive assembly and the second-pole conductive assembly crossed each other.
Willis discloses (figs.1-5) a distribution box (24) for a double-pole circuit breaker (100), provided at an inlet end of the distribution box (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit breaker of Graving with the inclusion of a distribution box of Willis, thereby providing the supply of power to discrete distribution circuits.
Willis fails to disclose a first-pole conductive assembly and a second-pole conductive assembly crossed each other
It would have been obvious matter of design choice to make the first-pole conductive assembly and the second-pole conductive assembly not cross each other, since applicant has not disclosed that crossing of each assembly solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the first-pole conductive assembly and the second-pole conductive assembly not cross each other.
Allowable Subject Matter
Claims 4-7, 10-12, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art fails to teach or show, alone or in combination, the claimed double-pole circuit breaker where a connecting line from the first inlet terminal seat to the second outlet terminal seat is parallel to a connecting line from the second inlet terminal seat to the first outlet terminal seat.
Regarding claim 5, the prior art fails to teach or show, alone or in combination, the claimed double-pole circuit breaker, the first-pole conductive assembly extending from the first inlet wire terminal to the first outlet wire terminal is an inverted Z-shape extending along downward-rightward-downward, the second-pole conductive assembly extending from the second inlet wire terminal to the second outlet wire terminal is a Z-shape extending along downward-leftward-downward.
Regarding claim 10, the prior art fails to teach or show, alone or in combination, the claimed double-pole circuit breaker, the first-pole conductive assembly extending from the first inlet wire terminal to the first outlet wire terminal is an inverted L-shape extending along rightward-downward, the second-pole conductive assembly extending from the second inlet wire terminal to the second outlet wire terminal is an L-shape extending along leftward-downward.
Regarding claim 15, the prior art fails to teach or show, alone or in combination, the claimed double-pole circuit breaker, where the nut frame is limited in a way of having shaking allowance; a value of a fit gap between the protruding post and the socket is in a range of 0.3mm to 1mm.
Regarding claim 16, the prior art fails to teach or show, alone or in combination, the claimed double-pole circuit breaker, where a thickness of the lower end of the nut frame is equal to a distance between the bracket and the copper bar.
Regarding claim 19, the prior art fails to teach or show, alone or in combination, the claimed double-pole circuit breaker, where the bracket is in a stepped structure, and comprises a first step surface and a second step surface with a level difference, the copper bar is supported on the first step surface, and a bottom of the nut frame is supported on the second step surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh, Sisley et al, Kawata et al and Beatly et al are examples of double-pole circuit breakers configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /WILLIAM A BOLTON/ Primary Examiner, Art Unit 2833